Citation Nr: 0600795	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  96-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased rating for arthritis of the 
feet with bilateral heel spurs, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
December 1976, and from July 1985 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded the case to the 
RO in September 2004; the appeal has now been returned to the 
Board for further appellate action.

The appeal concerning an increased rating for arthritis of 
the feet with bilateral heel spurs is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The current bipolar disorder was not manifest in service 
and is unrelated to service.  

2.  A personality disorder has been diagnosed.  


CONCLUSIONS OF LAW

1.  Bipolar disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  A personality disorder is not a disease or injury for 
purposes of VA compensation.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
bipolar disorder on the basis that he had it in service and 
that it was the underlying cause of his in-service alcohol 
dependence.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

The Board concludes that the veteran has a current 
psychiatric disability, as the report of the most recent VA 
psychiatric examination in October 2004 contains a diagnosis 
of bipolar disorder.  The Board also notes that a February 
1996 private medical record contains a diagnosis of a 
personality disorder.  As a personality disorder is not a 
disease for which service connection may be granted, however, 
the Board concludes that any claim of entitlement to service 
connection for personality disorder cannot be granted as a 
matter of law.  See 38 C.F.R. § 3.303(c) (2005); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the Board will concentrate on the diagnosis of bipolar 
disorder.

Although the veteran has a current psychiatric diagnosis, an 
acquired psychiatric disorder was not documented during the 
veteran's active military service, and the veteran was found 
to be normal on service discharge.  He was evaluated for 
psychiatric symptomatology in service, including symptoms of 
feeling nervous and anxious, in July 1987.  Also, there was a 
March 1992 admission for alcohol dependence during his 
military service.  Throughout all of the in-service 
evaluations and treatment, there was no diagnosis of bipolar 
disorder.  Moreover, on mental status examination when he was 
admitted for alcohol dependence in March 1992, his mood was 
described as good and his affect was described as broad.

In comparison, after service, when he sought treatment from 
VA in August 1994, he complained of increased depression for 
about a month, with anger and insomnia.  He was referred to a 
mental health center for treatment.  When he was seen there 
later that month, he reported difficulty sleeping, decreased 
motivation, increased agitation, and several other symptoms 
of depression and anxiety.  His mood was depressed, his 
affect was flat, and he described mood swings.  Later that 
month, he reported that an episode of drinking several beers 
about a month beforehand, after being in recovery for 28 
months, had depressed him and that he was beating up on 
himself for relapsing.  He was also agitated and was picking 
at his nails continuously, and the possibility of some form 
of bipolar disorder was suspected.  

There are 2 pieces of post-service evidence, written by 
competent medical professionals, which touch or concern the 
matter of whether the veteran's current bipolar disorder, 
diagnosed after service, had its onset in service.  The first 
is a February 1996 letter from the private health care 
provider in whose facility he had been receiving treatment 
since August 1994.  That letter states that bipolar disorder 
can be present for many years, and that the veteran had 
reported symptoms of manic depression for at least 20 years.  
This letter does not actually state that the veteran's 
bipolar disorder had been present in service, and it was not 
based on a review of the claims folder.  Furthermore, it is 
notable for not indicating that the veteran's bipolar 
disorder was incurred or aggravated during his military 
service.  

An October 2004 VA examination report, on the other hand, 
opines that the veteran's bipolar disorder was not incurred 
in service.  The examiner, in contrast to the February 1996 
private health care provider, reviewed the veteran's claims 
folder, and in his report he indicated that there were no 
major depressive episodes in service and no hospitalizations 
in service except in 1992, when he was treated for alcohol 
dependence.  Accordingly, the Board gives the October 2004 VA 
examination report more probative value.  Prejean v. West, 13 
Vet. App. 444 (2000).  It is more thorough.  It is based on a 
review of the claims folder and an interview and examination 
of the veteran, and it directly addresses whether or not the 
veteran's bipolar disorder was incurred in service.  As it is 
the most probative evidence of record, and it is negative for 
the existence of bipolar disorder in service -- as are the 
service medical records, which are also probative negative 
evidence as he had been evaluated during service without 
bipolar disorder being found -- the claim is denied.

The Board notes, concerning the veteran's contentions and the 
testimony of the veteran and his spouse, that opinions by 
laypersons are not competent evidence concerning medical 
diagnosis or other medical matters, such as when the 
veteran's bipolar disorder was first manifest or what caused 
it.  Rather, medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  .

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board acknowledges that the section 5103(a) notice was 
sent to the veteran after the RO's 1995 decision that is the 
basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has been given in this case. The process 
carried out during the course of the claim and appeal 
provided the claimant with a meaningful opportunity to 
participate effectively in the processing of the claim by VA.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The timing 
of the notice did not affect the essential fairness of the 
adjudication. Id.

In May 2003 and June 2004 letters from the RO to the 
claimant, the claimant was specifically advised of the type 
of evidence that would establish the claim, what evidence the 
claimant should provide, and what evidence VA would obtain, 
and the claimant was afforded additional time to submit such 
evidence.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession.  The claimant was advised of how and where to 
send this evidence and how to ensure that it was associated 
with the claim.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning these respective duties, in the 
August 2005 supplemental statement of the case.

Thus, in sum, the claimant was informed of the duty to notify 
and of the duty to assist and to obtain records and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient. 

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record.  Numerous VA medical records, VA 
examination reports, Social Security Administration records, 
private medical records, and lay statements have been 
obtained.  The veteran was also examined so that a medical 
opinion could be obtained.  The Board finds that VA has done 
everything reasonably possible to assist the claimant. 

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise the claimant to obtain. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied. 

As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


REMAND


The veteran initially appealed the denial of his claim of 
entitlement to an increased (compensable) rating for service-
connected bilateral heel spurs, which had been rated under 
Diagnostic Code 5015, for benign new growths of bones.  A 
hearing was held at the RO in January 1997, after which the 
hearing officer combined several service-connected 
disabilities and assigned a single 20 percent rating, using 
Diagnostic Code 5010-5003, for "degenerative changes in 
lumbosacral spine, ankles and feet, chondromalacia right 
knee."  In the September 2004 Board remand, the RO was 
instructed to consider the application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note 2.  

The RO did so and, in an August 2005 rating decision, 
assigned a separate 10 percent rating, using Diagnostic Code 
5276, for "arthritis, bilateral feet with spurs," effective 
from April 23, 1994.  The rating decision stated that this 
was a complete grant of the benefit sought on appeal.  The 
notice of the rating action - a letter dated September 7, 
2005 - instead stated, "Since this action does not represent 
the highest potential evaluation, this decision is not 
considered a complete grant of the benefit sought and the 
appeal is continued."  The RO issued a supplemental 
statement of the case (SSOC), but did not include this issue 
in the SSOC.

The Board's September 2004 remand ordered the RO to issue a 
SSOC on the matter of entitlement to an increased rating for 
bilateral heel spurs if its decision remained adverse to the 
veteran.  Pursuant to AB v. Brown, 6 Vet.App. 35 (1993), 
where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  The 
veteran was assigned a 10 percent rating after the Board's 
remand, but that is not the maximum available benefit nor has 
the veteran limited his appeal to a 10 percent rating.  
Therefore, the appeal continues, as the veteran was notified.  
As a consequence, the RO should have issued the veteran a 
SSOC, since there was evidence submitted and considered by 
the RO since the September 2003 supplemental statement of the 
case.  38 C.F.R. § 19.31(b)(1) (2005).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

The claimant and his representative 
should be provided a SSOC, which should 
include the rating criteria under which 
the service-connected disability is now 
evaluated, and the potential bases for 
the assignment of a higher disability 
evaluation. An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


